Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 3/25/2022. Claims 2 and 4 are canceled.  Claims 13 and 14 are new. Claims 1 and 5-12 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Glenn Henneberger 5/6/2022. 

The CLAIMS have been amended as follows: 

1. (Amended) An ion thruster for propulsion of spacecrafts, comprising:
a reservoir for a propellant,
an emitter for emitting ions of the propellant, the emitter having one or more projections of porous material and a base with a first side supporting said one or more projections and a second side connected to the reservoir, and
an extractor facing the emitter for extracting and accelerating the ions from the emitter,
wherein the base has pores or channels for providing a flow of the propellant from the reservoir to said one or more projections, and further wherein said first side of the base is coated with a coating which is impermeable to the propellant and wherein the one or more projections protrude through the coating.
Allowable Subject Matter
Claims 1, 3, and 5-14 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Dandivino “Progress Towards a Miniaturized Electrospray Thruster for Propulsion of Small Spacecraft”.
Regarding claim 1, the prior art of record neither teaches nor renders obvious an ion thruster for propulsion of spacecrafts comprising an emitter for emitting ions of a propellant, the emitter having one or more projections of porous material and a base with a first side supporting said one or more projections, wherein said first side of the base is coated with a coating which is impermeable to the propellant and wherein the one or more projections protrude through the coating in combination with the other limitations of the claim.
Regarding claim 13, the prior art of record neither teaches nor renders obvious an ion thruster for propulsion of spacecrafts comprising an emitter for emitting ions of a propellant, the emitter having one or more projections of porous material and a base with a first side supporting said one or more projections, wherein said first side of the base is coated with a coating which is impermeable to the propellant and wherein coating is made of an epoxy resin in combination with the other limitations of the claim.
Regarding claim 14, the prior art of record neither teaches nor renders obvious an ion thruster for propulsion of spacecrafts comprising an emitter for emitting ions of a propellant, the emitter having one or more projections of porous material and a base with a first side supporting said one or more projections, wherein said first side of the base is coated with a coating which is impermeable to the propellant and wherein the base and the one or more projections are made of porous tungsten in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741